0276 GA Unreturned_Absentee Live ID Topline


    15179 Completes

       184   Completed survey** - Q5=01 or 02
    13,479   Answering Machines
     1,516   Refused/Early Hang up/RC
     4,902   Bad/Wrong Numbers/Language Barrier
         0   MA

   58.45% List Penetration

    34,355 Data Loads


Q1 - May I please speak to <lead on screen>?

       767                                      65.28%
       255                                      21.70%
       153                                      13.02%
       385                                      32.77%
     1,175                                     100.00%



Q2 - Did you request an absentee ballot?


      591                                      61.31%
      128                                      13.28%



                          Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 6 Document 1-7
        39                                       4.05%
        14                                       1.45%
        40                                       4.15%
        82                                       8.51%
        70                                       7.26%
        58                                       6.02%
       964                                     100.00%



Q3 - Did you mail back that ballot?


       240                                      38.52%
       317                                      50.88%
        17                                       2.73%
         9                                       1.44%
        24                                       3.85%
        11                                       1.77%
         5                                       0.80%
         7                                       1.12%
       623                                     100.00%

Q4 - Can you please give us the best phone number to
reach you at?
       313                                     82.15%
        49                                     12.86%
        19                                      4.99%
        18                                      4.72%
       381                                    100.00%




                           Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 6 Document 1-7
Q5 - May we please have an email address to follow-up
as well?
         99                                      28.86%
       229                                       66.76%
         15                                       4.37%
         19                                       5.54%
       343                                      100.00%




                         Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 6 Document 1-7
ID Topline

                                                                      11/16/2020 11/17/2020
                                                                            8143       7036

       status = C                                                             64        120
       status = AM                                                          7090       6389
       status = R, IR, RC, DC                                                989        527
       status = D, BC,WN, NE                                                2436       2466
       status = MA                                                             0          0




                                                                          34,355


       Response                                                        16-Nov      17-Nov

       1. Reached Target [Go to Q2].                                         446        321
       2. “What is this about?”/Uncertain [Go to Q2].                        165         90
       X = Refused <Go to CLOSE A>                                           104         49
       Q = Hangup <Go to CLOSE A>                                            267        118
       Sum of All Responses                                                  982        578



       Response                                                        16-Nov      17-Nov


       1. Yes. [Go to Go to Q3].                                             343        248
       2. No. [Go to Q4].                                                     84         44



                                    Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 6 Document 1-7
3. Spouse/other household member confirmed “Yes” [Go to Q3]            24        15
4. Spouse/other household member confirmed “No” [Go to Q4]             11         3
5. Unsure. [Go to Q3].                                                 26        14
6. Actual target not available at the moment. [Go to Close A]          48        34
X = Refused <Go to CLOSE A>                                            42        28
Q = Hangup <Go to CLOSE A>                                             33        25
Sum of All Responses                                                  611       411



Response                                                          16-Nov    17-Nov


1. Yes. [Go to Go to Q4].                                             149        91
2. No. [Go to Close A].                                               174       143
3. Spouse/other household member confirmed “Yes” [Go to Q4]            10         7
4. Spouse/other household member confirmed “No” [Go to Close A]         4         5
5. Unsure. [Go to Close A].                                            14        10
6. Actual target not available at the moment. [Go to Close A]           8         3
X = Refused <Go to CLOSE A>                                             5         0
Q = Hangup <Go to CLOSE A>                                              3         4
Sum of All Responses                                                  367       263


Response                                                          16-Nov    17-Nov

01 = Yes <Go to Q5>                                                   205       108
02 = No <Go to Q5>                                                     26        23
X = Refused <Go to CLOSE A>                                            13         6
Q = Hangup <Go to CLOSE A>                                             10         8
Sum of All Responses                                                  254       145




                           Case 2:20-cv-01771-PP Filed 12/01/20 Page 5 of 6 Document 1-7
Response                                                   16-Nov      17-Nov

01 = Yes <Go to CLOSE B>                                          64         35
02 = No <Go to CLOSE B>                                          144         85
X = Refused <Go to CLOSE A>                                       11          4
Q = Hangup <Go to CLOSE A>                                        12          7
Sum of All Responses                                             231        131




                        Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of 6 Document 1-7
